DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
Applicant’s amendments filed on 02/18/2022 has been entered.
Claims 1, 3, 4, and 6-7 are currently pending.
Claims 4 and 6-7 are withdrawn.
Claims 1 and 3 have been amended.
Claim Rejections - 35 USC § 112
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites a paste layer and pastes with various solid content range. It is uncertain if the paste or the paste layer has the solid content or whether there are two pastes or one paste. There are also two ranges for the solids content. Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. (MPEP §2173.05(c)). 
For purposes of examination, is interpreted that the paste layer is one paste with the broader solids range with the thermoplastic polyurethane. 
Claim 3 is rejected due to its dependency on Claim 1. 
Claim Rejections - 35 USC § 103
Claim 1 and 3 rejected under 35 U.S.C. 103 as being unpatentable Ashida et al. (US 2010/0159772) in view of Gotoh et al. (US 2011/0009510) and Watanabe et al. (US 6,429,159).
Regarding Claim 1, Ashida teaches an artificial leather (Abstract) comprising a substrate (Fig, 1, Item 1) a polyurethane adhesive layer (paragraph 0025) on the substrate layer, a polyurethane paste layer (Fig. 1, Item 2) and a surface layer on the paste layer (Fig. 1, Item 1).
Ashida does not specifically teach the composition of the paste layer, the adhesive layer is thermoplastic polyurethane fiber and the polyurethane fiber layer in between adhesive and paste layer. 
Gotoh teaches a paste for use in artificial leather comprising thermoplastic urethane with soft segments with a basis weight of 500-3000 g/mol (Claim 23 of Gotoh), solids content of approximately 30%, a viscosity of 6000 to 8600 cps (Examples 1-6) and adhesive temperature at 60 to 120 degrees. (Paragraph 0066). These ranges overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Gotoh teaches this has improved properties over other conventional urethane pastes, as it has better chemical and solvent resistance than conventional pastes. (Paragraph 0010-0019). Thus, it would have been obvious to one with ordinary skill in the art to use the paste of Gotoh as the paste in Ashida. 
Ashida does not teach the adhesive layer is a fiber adhesive layer or a thermoplastic polyurethane fiber layer is disposed on thermoplastic polyurethane fiber adhesive layer.  Ashida teaches flexibility is desired from the artificial leather sheet. (Paragraph 0024). 
Watanabe teaches using a thermoplastic polyurethane fiber adhesive layer (Claim 1 of Watanabe) to bind layers in laminates together. (Column 4, Lines 31-37; Claim 6 of Watanabe). Watanabe teaches the advantage of using thermoplastic polyurethane fibers versus conventional polyurethane adhesive layers is the improved flexibility and permeability of the resulting laminate (Column 1, Column 4, Lines 38-68). Thus, it would have been obvious to one with ordinary skill in the art to use the thermoplastic polyurethane fiber adhesive of Watanabe as the adhesive layer in Ashida. 
Thus, as Watanabe teaches an adhesive fiber layer formed through melt-blowing, the adhesive layer of Watanabe will be formed of multiple thermoplastic polyurethane fiber layers. Therefore, the combination of Watanabe and Ashida teaches two layers of thermoplastic polyurethane fiber layers that meet the limitations of Claim 1. 
Regarding Claim 3, Ashida teaches an oil-based polyurethane film as the surface layer. (Paragraph 0025, 0066).  
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112 rejections have been withdrawn due to Applicant’s amendments.
The prior §103 rejections have been considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Michael Zhang/Primary Examiner, Art Unit 1781